Citation Nr: 1329347	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  10-08 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to 
September 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Jurisdiction over the case was 
subsequently transferred to the Pittsburg, Pennsylvania RO.

When the case was most recently before the Board in April 
2013, it was remanded for additional development and 
adjudicative action.  The case has now been returned to the 
Board for further appellate action.  

The record before the Board consists of the Veteran's paper 
claims files and an electronic file known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2012).  

REMAND

In April 2013, the Board remanded the claim for service 
connection for a psychiatric disability for additional 
development.  The Board directed that the Veteran be 
provided with a VA examination and a medical opinion be 
obtained with respect to each acquired psychiatric disorder 
present during the period of the claim as to whether it is 
at least as likely as not that the disorder had its onset in 
service or is otherwise etiologically related to the 
Veteran's military service.  In so requesting, the Board 
directed the examiner to provide a complete rationale for 
all opinions provided and to assume that the Veteran's 
statements regarding his in-service psychiatric symptoms 
were credible for purposes of the examination.

A July 2013 VA psychiatric examination report shows 
diagnoses of polysubstance dependence and anxiety disorder, 
not otherwise specified.  Although the VA examiner opined 
that these diagnoses were not related to the Veteran's 
military service, the Board finds that the examiner's 
opinions are inadequate for several reasons.  First, the 
examiner opined that it was not at least as likely as not 
that the Veteran's anxiety disorder is due to any experience 
in the military, but no rationale was provided.  Second, the 
examiner's opinion that the Veteran's conduct and behavioral 
problems documented while in service strongly suggests a 
pre-service anxiety disorder also lacks any medical 
rationale.  Moreover, this opinion is not supported by the 
record, as the report of the Veteran's November 1978 service 
entrance examination shows that his psychiatric status was 
found to be normal.   Lastly, the examiner opined that there 
was no evidence of the Veteran suffering from or being 
diagnosed with Trichotillomania, which does not take into 
account the Veteran's competent lay statements that he began 
to pull out his hair while on active duty.

The Board notes that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  A medical opinion must support 
its conclusion with an analysis the Board can consider and 
weigh against other evidence in the record.  Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Here, the July 2013 
opinions contain neither.

The Board also highlights that the July 2013 opinions do not 
comply with the April 2013 Remand directives.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (holding that a remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand order).  Accordingly, 
the psychiatric claim must be remanded so that an addendum 
opinion may be obtained that rectifies the above 
deficiencies.

Finally, as the Veteran' claims that his left hip and back 
disabilities are related to the claimed psychiatric 
disorder, consideration of the left hip and back disability 
claims must be deferred pending resolution of the 
psychiatric claim.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding, pertinent medical records.

2.  Then, the claims files and any 
pertinent evidence in Virtual VA that is 
not contained in the claims files should 
be provided to July 2013 examiner, who 
should be requested to again review the 
record.  Following a review of the record, 
the July 2013 examiner should then provide 
an addendum that specifically answers the 
following questions:

(a)  Is there is a 50 percent or better 
probability that the Veteran's anxiety 
disorder was present in service and, if 
so, did the disorder clearly and 
unmistakably exist prior to service.

(b)  If the anxiety disorder clearly and 
unmistakably preexisted service, did the 
disorder clearly and unmistakably undergo 
no increase in severity as a result of 
service?

(c)  If the examiner opines that the 
Veteran's anxiety disorder was not present 
in service, he should provide an opinion 
as to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that the disorder is etiologically related 
to the Veteran's active service.

In providing the requested opinions, the 
examiner must consider the Veteran's 
competent lay statements of experiencing 
psychiatric symptomatology while on active 
duty and assume such statements are 
credible.  

The examiner must provide a complete 
rationale for all opinions expressed.  As 
part of the rationale for his medical 
opinions, the physician should identify 
and explain the relevance or significance, 
as appropriate, of any history, clinical 
findings, medical knowledge or literature, 
etc., that he relied upon in reaching his 
conclusion(s).  A discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 

If the examiner is unable to provide any 
requested opinion, the examiner must 
explain why.

If the July 2013 examiner is not 
available, the claims files and any 
pertinent evidence in Virtual VA that is 
not contained in the claims files should 
be provided to another psychiatrist or 
psychologist should be requested to review 
the record and provide the required 
opinions with supporting rationale.  
Another examination of the Veteran should 
only be performed if deemed necessary by 
the person providing the opinions. 
 
3.  The RO or the AMC should also 
undertake any additional development 
deemed necessary.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claims.  If any 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
and afforded the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.
 
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It must also be handled in an expeditious manner by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2012).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

